Citation Nr: 0523501	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-29 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran has active military service from June 1958 to 
June 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2002 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for a bipolar affective 
disorder (also claimed as manic depression).  The Board has 
determined that the issue is more accurately characterized as 
stated on the cover page of this decision.  


REMAND

With regard to the claim for an acquired psychiatric 
disorder, the veteran's service medical records do not show 
treatment for, or a diagnosis of, an acquired psychiatric 
disorder.  The veteran's separation examination report shows 
that his psychiatric condition was clinically evaluated as 
normal.  

A January 2003 letter from Dr. Earl Taitt, states that the 
veteran's bipolar disorder is related to his service.  The 
report appears to have been based on the veteran's reports of 
erratic behavior during service.  It therefore appears to be 
"by history" only, and it is not shown to have been based 
on a review of the claims file.  It is noted, however, that 
Dr. Taitt referred to the veteran being hospitalized in 1979 
at the Lady of Peace Hospital in Louisville, Kentucky for 
psychiatric disability.  

Three "buddy statements" were submitted to the Board in 
February, March, and April 2005 that noted the veteran 
behaved strangely while in service.

VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination in order to determine the 
nature, etiology, and extent of the veteran's disabilities.  
See 38 U.S.C.A. § 5103A (West 2002); Green v. Derwinski, 1 
Vet. App. 121 (1991).  In this case, the veteran has not been 
afforded a VA psychiatric examination, nor has a VA 
etiological opinion been obtained.  On remand, the veteran 
should be afforded a VA examination to determine whether he 
currently has acquired psychiatric disorder that was incurred 
or aggravated during his service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

This case is REMANDED to the RO via the AMC for the following 
actions:

1.  The RO should contact the Lady of 
Peace Hospital in Louisville, Kentucky 
and request photocopies of the complete 
clinical records concerning the veteran's 
admission to that hospital in 1979.  All 
records obtained should be associated 
with the claims folder.  

2.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination to determine his current 
psychiatric disorder and whether it was 
initially manifested in service.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a likelihood of 50 percent or 
greater) that the diagnosed acquired 
psychiatric disorder was manifested 
during the veteran's service.  The 
examiner should provide a complete 
rationale.  If the examiner cannot 
express such an opinion, the examiner 
should explain the reasons therefor.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the scheduled 
examination.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case, and 
with the appropriate period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 
 
 
 


